—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered June 4, 2001, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of seven years to life, unanimously affirmed.
Defendant’s arguments concerning his motion to suppress are indistinguishable from arguments this Court rejected on a codefendant’s appeal (People v Norman, 304 AD2d 405 [2003]), and there is no reason to reach a different result herein. Concur—Nardelli, J.P., Tom, Mazzarelli and Ellerin, JJ.